CLD-056                                                           NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 10-4354
                                      ___________

                            IN RE: BERNARD BARNETT,
                                     Petitioner
                       ____________________________________

                         Petition for Writ of Mandamus from the
                            United States District Court for the
                             Middle District of Pennsylvania
                       (Related to M.D. Pa. Civil No. 10-cv-01195)
                       ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                  December 2, 2010

               Before: RENDELL, FUENTES and SMITH Circuit Judges

                          (Opinion filed December 17, 2010 )
                                       _________

                               OPINION OF THE COURT
                                     _________

PER CURIAM

       Bernard Barnett filed this pro se petition for a writ of mandamus seeking an order

compelling the District Court to grant his habeas corpus petition and release him from

prison. For the reasons that follow, we will deny the petition.

       Barnett was convicted of federal drug and firearms offenses in 1991 and was

sentenced to life in prison. His conviction and sentence were affirmed by the U.S. Court

of Appeals for the Second Circuit. Barnett then began a lengthy and mostly unsuccessful
series of collateral attacks on his conviction and sentence in various federal district and

appellate courts. He claims to have filed twenty-three motions to vacate his sentence

under 28 U.S.C. § 2255, eleven petitions for a writ of habeas corpus under 28 U.S.C. §

2241, seven motions to reduce his sentence pursuant to 18 U.S.C. § 3582, and fourteen

mandamus petitions.

       Of particular relevance to the present matter is a petition for a writ of habeas

corpus under 28 U.S.C. § 2241, which Barnett filed in District Court in June 2010. He

raised various challenges to the legality of his sentence in that petition. The District

Court dismissed it on the basis that a § 2255 motion is the presumptive means for a

federal prisoner to attack his sentence, and Barnett had not shown that a § 2255 motion

would have been inadequate or ineffective in his case. See In re Dorsainvil, 119 F.3d

245, 248-52 (3d Cir. 1997). Barnett appealed from that order in early November 2010,

and the appeal is pending. See C.A. No. 10-4316. About a week later, Barnett filed this

mandamus petition. He argues that his sentence is illegal and that he has already served

the lawful maximum term of imprisonment. He further argues that all of his collateral

attacks, including the § 2241 petition before the District Court, were improperly denied

and that the courts have “ignored” and “circumvented” his claims.

       Mandamus is a drastic remedy available only in the most extraordinary of

circumstances. See In re Diet Drugs Prods. Liab. Litig., 418 F.3d 372, 378 (3d Cir.

2005). To demonstrate that mandamus is appropriate, a petitioner must establish that he

has a “clear and indisputable” right to the issuance of the writ and that he has “no other
                                              2
adequate means” to obtain the relief desired. Madden v. Myers, 102 F.3d 74, 79 (3d Cir.

1996).

         Barnett has failed to show that he has no other adequate means to obtain the relief

he seeks, i.e., the consideration of the claims raised in his habeas petition and the granting

of habeas relief. In fact, Barnett has already availed himself of the proper means for

seeking relief: his pending appeal from the District Court’s order dismissing his habeas

petition. He may not use a mandamus petition as a substitute for the regular appeals

process. See In re Briscoe, 448 F.3d 201, 212 (3d Cir. 2006). Although Barnett is

frustrated by the failure of his many collateral challenges to his sentence, the denials of

his previous motions and petitions do not demonstrate, as he contends, that he has no

adequate means other than mandamus for obtaining relief. On the contrary, this history

provides ample proof of the fact that there are other adequate vehicles for seeking the

relief he desires regarding his sentence.

         Accordingly, we will deny the petition.




                                               3